Citation Nr: 1730031	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating of total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to April 1966 and from September 1983 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that during the course of the appeal, the disability evaluation assigned for the Veteran's coronary artery disease was increased to 100 percent effective from September 5, 2012.  In addition, the Veteran was also awarded special monthly compensation as he had additional disabilities independently ratable at 60 percent of more from September 5, 2012.  Nevertheless, the Board observes that the Veteran's appeal for TDIU predates the effective date assigned for his coronary artery disease.

This case was remanded by the Board in September 2016 for further development.  After further development, this matter is ready for adjudication.  


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

The Veteran submitted has asserted that he is unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted for the period on appeal.

First, the Board notes that while the Veteran's overall disability rating changed during the period on appeal, he met the schedular requirements for TDIU throughout the entire period on appeal.  The Veteran's coronary artery disease has a disability rating of 60 percent, effective August 1, 2003, and increased to 100 percent September 5, 2012.  Additionally, the Veteran has service-connected chronic bronchitis (30 percent disabling), degenerative joint disease of the cervical spine (10 percent), lumbar spine degenerative joint disease (10 percent), hypertension (10 percent), hepatitis C (10 percent), pes planus (10 percent), tinnitus (10 percent), and noncompensable ratings for sinusitis, stomach ulcer, residuals of post-cholecystectomy, right elbow strain with scar, bilateral hearing loss, and gastroesophageal reflux disease.  Therefore, Veteran has an overall combined disability rating of 70 percent as of August 1, 2003, 90 percent from August 2, 2003 to September 4, 2011, and 100 percent thereafter.  

Further, the evidence demonstrates that the Veteran has been unable to obtain gainful employment during this period.  As a preliminary matter, the Board notes that the Veteran has 2 years of college education and over 20 years of active duty service with 3 years of private employment performing physically demanding jobs in maintenance and manufacturing.

In making this determination, the Board places significant probative value on the contentions from the Veteran and his former/prospective employers that the combined effects of his service-connected disabilities prevent him from working.  Specifically, the Board acknowledges the Veteran's credible and competent statements that his service-connected disabilities prevent him from being able to perform his job duties working in maintenance, manufacturing, and painting cars.  Further, the credible statements from the Veteran's past and prospective employers indicate that he was not able to perform the physical job duties associated with his past employment and the job duties of a sales associate.  The Board also notes that the Veteran was found to be totally disabled and awarded Social Security benefits based upon his service-connected neck and back conditions.  

Moreover, the Board also places significant probative value on the opinions from the Veteran's private physician and the VA examiners which indicate that the combined effects of his disabilities significantly interfere with his ability to work, and completely prevent him from performing the jobs he performed during and after service.  In addition, the Board finds that the Veteran's education and vocational history have not prepared him for sedentary work in an office setting.

Accordingly, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Entitlement to TDIU is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


